DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first flat strap being a tube as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Objections
Claim 22 is objected to because of the following informalities:  Recites “of first flat strap” however examiner has understood that applicant intended to recite -of the first flat strap-  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the first flat strap being a “tube”. However a “tube” is generally defined as a hollow cylinder. It is unclear as to how the strap can be both flat and cylindrical. 
Claim 17 recites the first flat strap being a “tube”. However a “tube” is generally defined as a hollow cylinder. It is unclear as to how the strap can be both flat and cylindrical. 
Claim 18 is rejected due to its dependency on claim 17.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osher (US 20180125037 A1).
Regarding claim 1: Osher discloses an animal restraint (Abstract), the animal restraint comprising: a lighting module (1530 holding LED para 0043) a fiber optic (1522) connected to and receiving light from the lighting module (Fig. 3B) a first flat strap (1540), the fiber optic positioned at least partially within the first flat strap (Fig. 3C); and a second flat strap (1524, as best understood in light of 112b above) connected to the first flat strap and positioned centrally between opposing perimeter edges of the first flat strap, the second flat strap narrower than the first flat strap (Fig. 3B) to create pockets along the opposing perimeter edges of the first flat strap (as seen in Fig. 3C), the connection of the second flat strap to the first flat strap trapping the fiber optic in the pockets (Fig. 3C).
Regarding claim 2: Osher teaches the limitation of claim 1 as shown above, and further teaches wherein the animal restraint (1500) is a leash or a collar (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4, 16-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7448766 B1) in view of Simmons (US 3935443 A).
Regarding claim 1: Lee discloses An animal restraint (Fig. 1), the animal restraint comprising a lighting module (3) a light emitting element (11) connected to and receiving light from the lighting module (Col. 2, lines 14-17, figs); a first flat strap (bottom connection of 1, Fig. 2), the lighting element positioned at least partially within the first flat strap (Fig. 2), and a second flat strap (top connection of 1, Fig. 2) connected to the first flat strap and positioned centrally between opposing perimeter edges of the first flat strap (Fig. 2), the second flat strap narrower than the first flat strap to create pockets along the opposing perimeter edges of the first flat strap (connections of 1 would create pockets on edges) the connection of the second flat strap to the first flat strap trapping the light emitting element in the pockets (see fig. 1, 11 pocketed between the two straps).
Lee fails to teach a fiber optic.
However, Simmons teaches a fiber optic (29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the illuminating apparatus as disclosed by Lee with the fiber optic as taught by Simmons so as to allow for quicker communication between the electrical components.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Lee further teaches wherein the animal restraint is a leash or a collar (while not explicitly stated, the belt could be used as a leash or collar dependent on size of animal).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Modified Lee teaches wherein the second flat strap (top connection of 1, Fig. 2) is connected to an interior of the first flat strap along the length of the first flat strap (bottom connection of 1, Fig. 2), such that at least a portion of the fiber optic (11 of Lee as modified by Simmons 29) is positioned within the pockets and located between the first flat strap and the connection of the second flat strap to the first flat strap (pockets formed as a result of connection of element 1’s halves, 11 Fig. 2 of Lee).
Simmons further teaches wherein the first flat strap is a tube (28, Fig. 8).
Regarding claim 16: Lee teaches An animal restraint (Fig. 1), the animal restraint comprising a lighting module (3); a light emitting element (11) connected to and receiving light from the lighting module (Col. 2, lines 14-17, figs); a circuit board (30), the circuit board enclosed in the lighting module (3, Fig. 2), Col 2 lines 24-26, “The power controlling device 3 is positioned in the buckle 2. Referring to FIG. 4 as well, the power controlling device 3 includes a circuit board 30”) a first light source (11 First LED) connected to the circuit board (30) (Col 2 lines 30-32, “The circuit board 30 is connected to the light emitting members 11”) such that the first light source does not have a fixed position in relation to the circuit board (the belt can bend and therefore move the lights on 11 relative to the circuit board 3), a first flat strap (bottom connection of 1, Fig. 2), the lighting element (11) positioned at least partially within the first flat strap; and a second flat strap (top connection of 1, Fig. 2) connected to the first flat strap (bottom connection of 1, Fig. 2) and positioned centrally between opposing first and second long edges of the first flat strap, the second flat strap narrower than the first flat strap to create pockets along the first long edge and second long edge of the first flat strap (connections of 1 would create pockets on edges, the connection of the second flat strap to the first flat strap trapping the lighting element in the pockets (see fig. 1, 11 pocketed between the two straps).
Lee fails to teach the first light source enclosed in the lighting module connected to and receiving light from the first light source, and fiber optic at least partially in the lighting module.
However, Simmons teaches the first light source (20) enclosed in the lighting module (19) a fiber optic (29) connected to and receiving light from the first light source, the fiber optic at least partially in the lighting module (col 2 lines 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light source and lighting module as disclosed by modified Lee with the electrical components within the lighting module as taught by Simmons so as to provide a secure and safe housing of the electrical components
Regarding claim 17: the modified reference teaches the limitations of claim 16 as shown above.
Modified Lee teaches the second flat strap (top connection of 1, Fig. 2) is positioned along the length of the first flat strap (bottom connection of 1, Fig. 2).
Simmons further teaches wherein the first flat (28) strap is a tube.
Regarding claim 20: the modified reference teaches the limitations of claim 16 as shown above.
Simmons further teaches wherein the fiber optic (29) receives light from the lighting module (19) at both ends of the fiber optic (col 2 lines 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”).
Regarding claim 21: Lee teaches a method of lighting an animal restraint, the method comprising: providing an animal restraint (Fig. 1), the animal restraint including a lighting module (3); a light emitting element (11) connect to and receiving light from the lighting module (Col. 2, lines 14-17, Figs); a circuit board (30), the circuit board enclosed in the lighting module (3, Fig. 2); a first light source (11 first LED) connected to the circuit board (Fig. 2) such that the first light source does not have a fixed position in relation to the circuit board (the belt can bend and therefore move the lights on 11 relative to the circuit board 3), a first flat strap (bottom connection of 1, Fig. 2), the lighting element (11) positioned at least partially within the first flat strap (Fig. 2); and a second flat strap (top connection of 1, Fig. 2) connected to the first flat strap and positioned centrally between opposing first and second long edges of the first flat strap, the second flat strap narrower than the first flat strap to create pockets along opposing first and second long edges of the first flat strap (connections of 1 would create pockets on edges), the connection of the second flat strap to the first flat strap trapping the lighting element in the pockets (see fig. 1, 11 pocketed between the two straps).
Modified Lee fails to teach the first light source enclosed in the lighting module; a fiber optic connected to and receiving light from the first light source, the fiber optic at least partially in the lighting module; activating the first light source; transmitting light through the fiber optic; and emitting light through the first flat strap.
However, Simmons teaches the first light source (20) enclosed in the lighting module (19); a fiber optic (29) connected to and receiving light from the first light source (20), the fiber optic at least partially in the lighting module (19); the fiber optic (29) positioned at least partially within the first flat strap (28); activating the first light source; transmitting light through the fiber optic; and emitting light through the first flat strap (col 2 lines 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the illuminating module as disclosed by modified Lee with the fiber optic as taught by Simmons so as to allow for quick and secure communication between the electrical components of the apparatus. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Simmons as applied to claim 1 above, and further in view of Morehead (US 20080168952 A1).
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Modified Lee fails to teach the second flat strap stitched to the exterior of the first flat strap along the length of the first flat strap to create the pockets along a first and second long edge of the first flat strap.
However, Morehead teaches the second flat strap (214) stitched to the exterior (via stitches 215) of the first flat strap (202) along the length of the first flat strap to create the pockets along a first and second long edge of the first flat strap (as seen in Fig. 7, “As viewed therein, the band 214 is secured to the collar base 202 via stitching (e.g., stitching 215),”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main body as disclosed by modified Lee with the stitching as taught by Morehead so as to better secure the apparatus decreasing the likelihood of breakaway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main body as disclosed by modified Lee with the webbing as taught by Morehead so as to provide a more comfortable material for the user and animal. 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Simmons, and Morehead as applied to claim 5 above, and further in view of Chou (US 20150177455 A1).
Regarding claim 6: the modified reference teaches the limitations of claim 5 as shown above.
Modified Lee teaches the fiber optic (as modified by Simmons 29).
Modified Lee fails to teach a u-shape and is aligned along a first and second long edge of the first flat strap.
However, Chou teaches has a u-shape (15, Fig. 2) and is aligned along a first and second long edge of the first flat strap (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fiber optic as disclosed by modified Lee with the u-shape as taught by Chou so as to optimize the amount of fiber optic within the apparatus, increasing the electrical communication therein and perhaps allowing for additional light emitting elements to be added. 
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
Modified Lee fails to teach wherein the fiber optic receives light from the lighting module at both ends of the fiber optic.
However, Simmons further teaches wherein the fiber optic (29) receives light from the lighting module (19) at both ends of the fiber optic (col 2 lines 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fiber optic as disclosed by modified Lee with the receiving light at both ends of the fiber optic as taught by Simmons so as to allow for light to be carried along the fiber optic. 
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
Modified Lee teaches a first light source (11) and a second light source (11) (Col 2 lines 14-16, “The main part 1 of the belt is a transparent, and has several light emitting members 11 fitted thereon. The light emitting members 11 can be light emitting diodes (LED)”).
Modified Lee fails to teach wherein a first light source is located at a first end of the fiber optic and a second light source is located at a second end of the fiber optic.
However, Simmons teaches wherein a first light source (Top lamp 20, Fig. 9) is located at a first end of the fiber optic (29) and a second light source (Bottom lamp 20, Fig. 9) is located at a second end of the fiber optic (col 2 lines 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fiber optic as disclosed by modified Lee with the fiber optic and light source connections as taught by Simmons so as to allow for light to be transmitted along the length of the apparatus. 
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Modified Lee further teaches wherein the first light source (11) and the second light source (11) are LEDs (Col 2 lines 14-16, “The main part 1 of the belt is a transparent, and has several light emitting members 11 fitted thereon. The light emitting members 11 can be light emitting diodes (LED)”).
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above.
Simmons further teaches wherein the first end of the fiber optic (29) is immediately adjacent to the first light source (20) and the first light source and the first end of the fiber optic are connected. (col 2 lns 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”)
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Simmons, Morehead, and Chou as applied to claim 5 above, and further in view of Osher (US 20180125037 A1).
Regarding claim 11: the modified reference teaches the limitations of claim 10 as shown above.
Modified Lee teaches the first light source (11) and the first end of the fiber optic (as modified by Simmons 29).
Modified Lee fails to teach wherein the first light source and the first end of the fiber optic are taped together.
However, Osher teaches wherein the first light source and the first end of the fiber optic are taped together (para 43 “For example, referring to FIG. 4A, the light source has a holding plate 1530 such as a plastic plate which holds the light (e.g. LED) adjacent or near the light transmitting member 1522 (e.g. Fiber optic tube). The assembly of the plate 1530 and member 1522 is wrapped together using tape 1528 connected to an end of transmitting member 1522.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fiber optic and light source as disclosed by modified Lee with the tape as taught by Osher so as to provide securement to the light source and fiber optic connection. 
Regarding claim 12: the modified reference teaches the limitations of claim 11 as shown above.
Modified Lee teaches wherein the first light source (11) is connected to a power source (34) (Col 2 lines 31-35, “The battery module 34 includes a battery holding member 341, and several batteries 342 held on the battery holding member 341 to provide power to the circuit board 30, the IC component 31, and the light emitting members 11. “).
Modified Lee fails to explicitly teach wires.
However, Simmons teaches wires (16-17, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light source and power source as disclosed by modified Lee with the wires as taught by Simmons so as to provide a secure and quick form of electrical communication within the apparatus. 
Regarding claim 13: the modified reference teaches the limitations of claim 11 as shown above.
Modified Lee teaches wherein the first light source (11) is connected to a circuit board (30) (abstract, “the circuit board is electrically connected to the light emitting members on the main part”).
Modified Lee fails to explicitly teach wires.
However, Simmons teaches wires (16-17, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light source and control board as disclosed by modified Lee with the wires as taught by Simmons so as to provide a secure and quick form of electrical communication within the apparatus. 
Regarding claim 14: the modified reference teaches the limitations of claim 13 as shown above.
Modified Lee fails to teach wherein the wires and the first and second light source are located in the lighting module.
However, Simmons teaches wherein the wires (16-17) and the first and second light source (20) are located in the lighting module (19) (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first light source, second light source, wires, and lighting module as disclosed by modified Lee with the enclosure location as taught by Simmons so as to provide a secure and safe housing of the various electrical components. 
Regarding claim 15: the modified reference teaches the limitations of claim 14 as shown above.
Modified Lee further teaches wherein the lighting module (3) is substantially enclosed (Fig. 1)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Simmons as applied to claims 17 above, and further in view of  Morehead (US 20080168952 A1).
Regarding claim 18: the modified reference teaches the limitations of claim 17 as shown above.
Modified Lee fails to teach the second flat strap stitched to the exterior of the first flat strap along the length of the first flat strap to create the pockets along the first and second long edge of the first flat strap.
However, Morehead teaches the second flat strap (214) stitched to the exterior (via stitches 215) of the first flat strap (202) along the length of the first flat strap to create the pockets along a first and second long edge of the first flat strap (as seen in Fig. 7, “As viewed therein, the band 214 is secured to the collar base 202 via stitching (e.g., stitching 215),”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the main body as disclosed by modified Lee with the stitching as taught by Morehead so as to better secure the apparatus decreasing the likelihood of breakaway.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Simmons as applied to claim 16 above and further in view of Chou (US 20150177455 A1).
Regarding claim 19: the modified reference teaches the limitations of claim 16 as shown above.
Modified Lee teaches wherein the fiber optic (as modified by Simmons 29).
Modified Lee fails to teach a u-shape and is aligned along a first and second long edge of the first flat strap.
However, Chou teaches a u-shape (15, Fig. 2) and is aligned along a first and second long edge of the first flat strap (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fiber optic as disclosed by modified Lee with the u-shape as taught by Chou so as to optimize the amount of fiber optic within the apparatus, increasing the electrical communication therein and perhaps allowing for additional light emitting elements to be added. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Simmons as applied to claim 1 above, and further in view of Dolan (US 20170347631 A1).
Regarding claim 22: the modified reference teaches the limitations of claim 1 as shown above.
Modified Lee fails to teach wherein each of first flat strap and the second flat strap is a strap of webbing.
However, Dolan teaches wherein each of first flat strap (172) and the second flat strap (174) is a strap of webbing (fig. 2, Para 34, “the leash 100 includes two pieces of webbing 172, 174 stitched together with stitching 107”).
Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 21 have been considered but are moot because the new ground of rejection does not rely on the same combination of prior art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited include the following limitations: wires, light source, fiber optic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619